COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
                                                                No. 08-08-00161-CV
                                                §
 IN THE INTEREST OF K.R.C. AND                                       Appeal from the
 W.E.C., MINOR CHILDREN                         §
                                                            112th Judicial District Court
                                                §
                                                             of Crockett County, Texas
                                                §
                                                               (TC# 06-11-06-06296)
                                                §


                                          OPINION

       M.R.C. appeals from a judgment terminating her parental rights. We affirm.

       M.R.C. is represented on appeal by court appointed counsel who has filed a brief in

accordance with the requirements of Anders v. California, 386 U.S. 738, 741-44, 87 S. Ct. 1396,

1398-1400, 18 L. Ed. 2d 493 (1967). Court appointed counsel has concluded that after a thorough

review of the record, M.R.C.’s appeal is frivolous and without merit. In Anders, the Supreme

Court recognized that counsel, though appointed to represent the appellant in an appeal from a

criminal conviction, had no duty to pursue a frivolous matter on appeal. Anders, 386 U.S. at 744,

87 S.Ct. at 1400. Thus, counsel was permitted to withdraw after informing the court of his

conclusion and the effort made in arriving at that conclusion. Id.

       The Texas Supreme Court has not address whether Anders applies to an appeal from a

termination of parental rights. However, this Court, along with many of our sister courts of

appeals, has concluded that the procedures set forth in Anders are applicable when an appointed

attorney concludes that there are no non-frivolous issues to assert on appeal. See Taylor v. Texas
Dept. of Protective and Regulatory Services, 160 S.W.3d 641, 646-47 (Tex.App.--Austin 2005,

pet. denied); In re D.E.S., 135 S.W.3d 326, 329 (Tex.App.--Houston [14th Dist.] 2004, no pet.);

In re K.D., 127 S.W.3d 66, 67 (Tex.App.--Houston [1st Dist.] 2003, no pet.); Porter v. Texas

Dept. of Protective and Regulator Services, 105 S.W.3d 52, 56 (Tex.App.-- Corpus Christi 2003,

no pet.); In re K.M., 98 S.W.3d 774, 777 (Tex.App.-- Fort Worth 2003, no pet.); In re E.L.Y., 69
S.W.3d 838, 841 (Tex.App.--Waco 2002, no pet.); In re K.S.M., 61 S.W.3d 632, 634 (Tex.App.--

Tyler 2001, no pet.); In re A.W.T., 61 S.W.3d 87, 88 (Tex.App.--Amarillo 2001, no pet.) see also

In re J.B., 08-07-00300-CV, 2009 WL 283197 at *1 (Tex.App.--El Paso Feb. 5, 2009, no

pet.h.)(holding Anders is applicable in an appeal from a termination of parental rights where

court appointed counsel has determined that the appeal is frivolous).

       Court appointed counsel’s brief meets the requirements of Anders by advancing

contentions which might arguably support the appeal. See Anders, 386 U.S. at 744, 87 S.Ct. at

1400; High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978). Counsel has established that she

provided M.R.C. with a copy of the Anders brief, notified M.R.C. of her right to file a pro se

brief, and explained how M.R.C. could obtain a copy of the appellate record. M.R.C. has not

exercised her right to file a pro se brief. Having thoroughly reviewed the record and counsel’s

brief, we agree with counsel’s assessment that the appeal is frivolous and without merit. A

further discussion of the arguable grounds advanced in counsel’s brief would add nothing to the

jurisprudence of the state. The judgment is affirmed.


April 16, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.


                                                -2-